12/01/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0369



                            No. DA 22-0369

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ERIN ELLIOT HOLCOMB,

           Defendant and Appellant.




                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Kelsey McAlpine is granted an extension of time to and

including January 19, 2023, within which to prepare, file, and serve the

transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   December 1 2022